DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 1/21/2022. Claims 1, 8, and 15 have been amended and claims 7, 14, and 20 have been canceled.  Amendments to claims have been fully considered.
Applicant’s amendments to independent claims 1, 8, and 15 incorporate previously identified allowable subject matter from claims 7, 14, and 20, respectively. The amendments overcome the previous rejection under 35 U.S.C. 103, placing the application in condition for allowance.

Allowed Claims
Claims 1-6, 8-13, 15-19 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Ebert (U.S. Pat. App. Pub. 2006/0064488 A1) teaches the electronic content distribution system using digital rights management based upon hashed attributes of the hardware devices of authorized recipients; Jackson (U.S. Pat. App. Pub. 2013/0040657 A1) teaches including executing security instructions embedded in the received document; and Allegri (U.S. Pat. App. Pub. 2015/0026826 A1) teaches generating the attribute data from a plurality of identifiers and components of the information handling system. 
However, Ebert, Jackson, and Allegri do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 15, recited as “… determine if a security agent exists on the information handling system; if the security agent does not exist on the information handling system, corrupt data of the document; and if the security agent does exist on the information handling system: load a kernel loadable module, which includes the security agent, into an operating system executing on the information handling system; generate an array of bytes associated with a plurality of identifiers of a plurality of components of the information handling system; determine a first hash value of the array of bytes and the document; retrieve a second hash value from the document; determine if the first hash value matches the second hash value… .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/VANCE M LITTLE/Examiner, Art Unit 2494